Citation Nr: 1141026	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1954 to March 1958 and from April 1961 to August 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Oakland, California RO.  In February 2011, the Board remanded the matter for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

The Board noted in its February 2011 remand that the record did not include any communication from the RO to the Veteran which might be recognized as Kent-compliant notice.  The Board remanded the matter, finding that corrective notice in accordance with Kent was necessary.    
In May 2011, the Veteran was issued a VCAA notification letter pursuant to the Board's remand.  However, he was not properly advised of what is now needed to reopen his claim.   Specifically, the May 2011 letter stated that service connection for a lumbar spine disability was previously denied "on April 7, 2006" because the "condition was not service-related" (and that to reopen the claim he had to present evidence showing that such disability has existed from service to the present time).  However, this information is incorrect.  A review of the April 7, 2006 rating decision found that while it addressed 9 issues, none of the 9 pertained to a low back disability.

Further review of the claims file found, however, that service connection for a lumbar spine disability (lumbar arthritis) was previously denied by a final October 1980 Board decision, which found that such disability was not manifested in service or to a compensable degree in the first year following separation [and was therefore unrelated to service].  Accordingly, corrective notice is needed.

Additionally, as was discussed in the Board's February 2011 remand, the Veteran has raised a new secondary service connection theory of entitlement as to the lumbar spine disability that remains unadjudicated.  It is alleged that his now service-connected cervical spine disability caused or aggravated his lumbar disability.  While the May 2011 VCAA notification letter provided the Veteran notice of what is needed to substantiate such theory of entitlement and his/VA's respective responsibilities in evidentiary development of this theory of entitlement, the RO still has not addressed this theory of entitlement in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Regarding the matter of service connection for a lumbar spine disability, the RO should provide the Veteran corrective VCAA Kent-compliant (as outlined above) notice pertaining to a claim of direct service connection disability.  This letter should:  (1) advise him of the definition of new and material evidence in 38 C.F.R. § 3.156(a), (2) notify him of the basis for the last final denial of the claim (in October 1980), and of what specific evidence and information is necessary to reopen the claim (i.e., evidence that tends to show that a low back disability was manifested in service, that lumbar arthritis was manifested in the first postservice year, or evidence that a low back disability is otherwise etiologically related to the Veteran's service, or was caused or aggravated by his now service-connected cervical spine disability , and (3) notify him of what specific evidence and information is necessary to substantiate the underlying claim of service connection.  After affording the Veteran and his representative the appropriate time to respond, the RO should arrange for any further development suggested by their response.

2.  Then, the RO should readjudicate the matter of whether new and material evidence has been received to reopen a claim of direct service connection for a lumbar spine disability, and also adjudicate the newly raised secondary service connection theory of entitlement to service connection for a lumbar spine disability.  If service connection for a lumbar spine disability remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

